Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 31, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  153309                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 153309
                                                                   COA: 321551
                                                                   Genesee CC: 13-033003-FC
  ANDREW MAURICE RANDOLPH,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 24, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether a defendant’s failure to demonstrate plain error precludes a
  finding of ineffective assistance of trial counsel; and, in particular, (2) whether the
  prejudice standard under the third prong of plain error, People v Carines, 460 Mich. 750,
  763-764 (1999) (“affecting substantial rights”), is the same as the Strickland prejudice
  standard, Strickland v Washington, 466 U.S. 668, 694 (1984) (“reasonable probability” of
  a different outcome). See United States v Dominguez Benitez, 542 U.S. 74, 83 (2004);
  People v Fackelman, 489 Mich. 515, 537 n 16 (2011); People v Kowalski, 489 Mich. 488,
  510 n 38 (2011). The parties should not submit mere restatements of their application
  papers.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 31, 2017
           s0524
                                                                              Clerk